DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
3.	The Office has relied upon national phase publication US 2019/0194171 A1 as the English equivalent of WIPO publication WO 2018/041933 A1 (herein referred to as “Bergmann et al.”).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, cites “a structural unit having a positive Hammett constant σp (but excluding an aromatic hydrocarbon group)”; the limitation in the parenthesis renders the exact scope of the “structural unit having a positive Hammett constant σp” indefinite.  It is not clear whether or not an aromatic hydrocarbon group can be present in the structural unit.  For instance, notice Claim 6 recites that A (which corresponds to the structural unit having a positive Hammett constant σp) “contains an aromatic hydrocarbon ring.”  The Office has interpreted the limitation in parenthesis to mean that A cannot be entirely an aromatic hydrocarbon group but can rather still have an aromatic hydrocarbon group.
	Clarification of the limitation as recited in the parenthesis in Claim 1 is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-11, 14, 16, and 23-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. (WO 2018/041933 A1).
Bergmann et al. discloses the following compound:

    PNG
    media_image1.png
    270
    290
    media_image1.png
    Greyscale

(page 28) comprising two carbazol-9-yl groups substituted with perfluoroalkyl groups at the 2- and 7-positions and a structure unit having a positive Hammett constant σp (group comprising 3,5-dimethyl triazinyl) which are bonded to each other to form a π-electron conjugated system (also see [0074] of the present national phase publication); D = carbazol-9-yl group substituted with a perfluoroalkyl at the 2- and 7-positions, m = 2, and A = structural unit having a positive Hammett constant σp (group comprising 3,5-dimethyl triazine) of Applicant’s formula (1); Z = substituted triazinyl group (3,5-dimethyl triazinyl), R3 = substituent (cyano), R2 = R4 = carbazol-9-yl group substituted with a perfluoroalkyl at the 2- and 7-positions, and R1 = R5 = hydrogen of Applicant’s formula (2); R22 = R27 = perfluoroalkyl group and R21 = R23-26 = R28 = hydrogen of Applicant’s formula (11).
	Bergmann et al. further discloses that its inventive compounds exhibit delayed fluorescence (TADF) ([0004]).  An organic electroluminescent (EL) device is disclosed comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, electron-blocking layer, light-emitting layer, hole-blocking layer, .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (WO 2018/041933 A1).
	Bergman et al. discloses the compound according to Claim 11 as shown above; another embodiment is disclosed:

    PNG
    media_image2.png
    216
    342
    media_image2.png
    Greyscale

3 = substituent (cyano), R1 = R5 = carbazol-9-yl group substituted with a perfluoroalkyl at the 2- and 7-positions, and R2 = R4 = hydrogen of Applicant’s formula (2).  Bergmann et al. discloses its inventive compounds to be encompassed by the following formula:

    PNG
    media_image3.png
    213
    158
    media_image3.png
    Greyscale

(Formula I) ([0006]) which comprises two units of the following:

    PNG
    media_image4.png
    152
    250
    media_image4.png
    Greyscale

(Formula II) ([0008]) and where W and X = hydrogen or cyano ([0012]-[0013]).  However, Bergmann et al. does not explicitly disclose the specific compound as recited by the Applicant, particularly in regards to the nature of the R2 group in Applicant’s formula (2).  Nevertheless, it would have been obvious to modify the compound as disclosed by Bergmann et al. (above) such that R2 = cyano and R3 = hydrogen of Applicant’s formula (2).  The motivation is provided by the fact that the modification merely involves change in position of the cyano group on the benzene ring, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Bergmann et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.